UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One): ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number000-53000 SPICY PICKLE FRANCHISING, INC. (Exact name of registrant as specified in its charter) Colorado 38-3750924 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 90 Madison Street, Suite 700, Denver, Colorado (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (303)297-1902 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No ý Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo(not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendments of this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No ý State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of June 30, 2010, aggregate market value of the voting and non-voting common equity held by non-affiliates was $5,774,599. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of March 11, 2011, there were 85,494,274 shares of common stock outstanding. 2 Table of Contents Page PART I Item 1.Business 4 Item 1A.Risk Factors 9 Item 1B.Unresolved Staff Comments 16 Item 2.Properties 16 Item 3.Legal Proceedings 17 Item 4.(Removed and Reserved) 17 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6.Selected Financial Data 18 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A.Quantitative and Qualitative Disclosures About Market Risk 30 Item 8 Financial Statements and Supplementary Data 31 Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 56 Item 9AControls and Procedures 56 Item 9B.Other Information 56 PART III Item 10.Directors, Executive Officers and Corporate Governance 57 Item 11.Executive Compensation 57 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 Item 13.Certain Relationships and Related Transactions, and Director Independence 57 Item 14.Principal Accounting Fees and Services 57 PART IV Item 15.Exhibits, Financial Statements Schedules 58 3 PART I Item 1. Business Our business is to franchise and operate Spicy Pickle® and BG Urban Café restaurants (f/k/a Bread Garden®restaurants). Spicy Pickle is a fast casual sandwich restaurant where made-to-order Panini, submarine-style sandwiches, Pizzetti (Neapolitan thin crust pizza), soup and salads are served using fresh-baked breads and high-quality ingredients.Spicy Pickle restaurants are located in 10 states in the United States.BG Urban Café restaurants also specialize in fast casual dining, but are considered a bakery café concept, offering specialty coffee, breakfast pastry and sandwiches, salads, soups, lunch and dinner oven baked entrées, sandwiches, wraps, and dessert items served all day long.BG Urban Cafés are located in, British Columbia, Canada, primarily in the metropolitan Vancouver area. We market our stores through targeted local store marketing efforts, community out-reach programs, mail drops, broadcast media advertising, print campaigns, and social media and digital advertising techniques. The "Spicy Pickle" brand name has existed for eleven years.The “Bread Garden” brand name has existed since 1979.We are headquartered in Denver, Colorado. Our success is dependent upon our goal to deliver bold and delicious flavor profiles, exceptional customer experience, and an enjoyable atmosphere in our locations. We believe our menu items appeal to diners of all ages and preferences, and we expect to accommodate all day parts, including breakfast, lunch and dinner, where feasible. Spicy Pickle Our franchisees must qualify on the basis of experience in other management or food service ventures and should have liquid assets of at least $150,000. In the Spicy Pickle organization franchise fees are $30,000 for the first restaurant and $15,000 for additional locations. Fees for additional locations are lower in order to provide an incentive for multi-unit development and because the training and grand opening are mostly handled by the experienced franchisee, although these services are still available for purchase from us if desired. Area development agreements are available to selected franchisees that wish to secure an exclusive territory for future development ($30,000 is paid for the first store, then $7,500 per store is pre-paid for each additional location, with the balance of $7,500 being paid when the area developer is ready to begin build-out for each new site). Franchisees pay us a 5% royalty on weekly gross receipts and an additional 2% to support national and regional marketing efforts that produce brand development, agency support, point of purchase materials, print materials, and broadcast advertising. In addition, we require franchisees to dedicate at least 1% of sales to local advertising. The estimated initial cost of a Spicy Pickle franchise is approximately $300,000 but it varies based on location. Each location has a foot print of approximately 1800 to 2200 square feet and seating for 40 to 60 guests inside with additional outdoor seating as available. The first Spicy Pickle restaurant was launched in 1999.Spicy Pickle Franchising, LLC was formed in January 2003 as a Colorado limited liability company at which time we launched the Spicy Pickle brand as a national franchise. We sold our first franchise in the spring of 2003 and opened our first franchise restaurant in the second half of 2003. On September 8, 2006, we converted from a limited liability company to a Colorado corporation named Spicy Pickle Franchising, Inc. (the “Company”). During 2010 we restructured the organization under a newly constituted Board of Directors and a new management team. Spicy Pickle has been recognized nationally and in its local markets as a purveyor of fast casual food to watch. The December 2006, 2007 and 2008 issues of Fast Casual Magazine feature Spicy Pickle as numbers 29th , 25thand 32nd, respectively, in its list of “2006 – 2007 Top 100 Movers and Shakers,” “2007- 2008 Top 100 Movers and Shakers” and “2008 – 2009Top 100 Movers and Shakers,” respectively. National Restaurant News selected Spicy Pickle as one of its 2006 Hot Concepts!In 2009, a Denver, Colorado network affiliated television station named Spicy Pickle as having the “Best Sandwich in Denver”, and we subsequently won similar awards for best sandwich in 2010 in both Cincinnati and San Diego. We intend to continue our expansion nationally by growing the chain of restaurants in and near downtown settings where daytime population is dense, as well as near tech centers, government complexes, universities, and medical 4 centers where large amounts of administrative and professional people are employed. We have designed systems to maximize andreplicate our success in a variety of settings. Complete programs have been developed for real estate, architecture, construction management, equipment procurement, food distribution, training, operations and marketing to promote the success of each franchisee. In addition we intend to explore international expansion in 2011 and beyond.We are currently in conversation with several potential candidates who have expressed interest in becoming International Master Franchises or multi-unit operators. BG Urban Café The BG Urban Café concept (f/k/a Bread Garden) is also positioned nicely within the fast casual niche.The brand has been a fixture in the Vancouver, British Columbia, Canada market for close to 30 years, and the cafes are well recognized for having desirable real estate locations.They offer a full line of coffee and coffee related products as well as a larger offering of food items than a Spicy Pickle restaurant.The cafes display their offerings in glass refrigerated cases in a European style layout where customers can choose what they want, have it taken directly from the case and prepared in front of them, and the cafes offer products and service for all day parts. As background, Bread Garden was started by two women with culinary experience, in the late 1970’s and early 1980’s.From the beginning, the restaurants were urban cafes serving breakfast pastries, quiches and coffee along with fresh baked breads for sandwiches.In the mid 1980’s, the founders became involved with the Spectra Group of Great Restaurants, Inc (“Spectra”), which owns and operates various restaurant concepts and which added the Bread Garden brand to its portfolio around that time.At one point, Spectra owned, operated and licensed a multi-concept group of 109 restaurants and express kiosks spanning five distinct concepts, and developed the Bread Garden concept to up to seventeen café locations. In 2004, Bread Garden Franchising, Inc., through its predecessor, purchased certain franchising and license rights to the Bread Garden marks and system from Spectra and facilitated, during that year, the sale of ten of the then seventeen Bread Garden locations to its newly acquired franchisees.Of the remaining seven locations, four were closed at that time and three were retained by Spectra to be converted to one of its other concepts.In 2006, Spectra sold its remaining rights and ownership to the Bread Garden marks and system to Premium Brands Operating Limited Partnership (“Premium”), the current owner of those assets and licensor, then, to Bread Garden Franchising, Inc.The owners of Bread Garden Franchising, Inc., in need of the infrastructure and necessary restaurant and franchising expertise required to effectively grow their concept rights, soon sought a merger or an acquisition of their Bread Garden assets.In 2008, Spicy Pickle, through its wholly owned subsidiary, SPBG Franchising, Inc. (“SPBG”), acquired from Bread Garden Franchising, Inc. all of its franchise and license rights to the Bread Garden marks and system through an asset purchase.As a result of the acquisition, we, through SPBG, became the franchisor of the BG Urban Café concept and a licensee to Premium with respect to the Bread Garden marks and system, but we did not acquire all of the rights and ownership of the Bread Garden brand.We only acquired certain rights to the café portion of the overall Bread Garden business. As such, in addition to the urban cafes, there are three other aspects to the overall Bread Garden brand owned by Premium and licensed, in some cases, to third parties.These include the Bread Garden express units on the BC ferries that run between Vancouver Island and the mainland, the Bread Garden express units that can be found in approximately 70 Chevron stations throughout western BC, and a full service catering operation with a separate line of products and services from those offered in our restaurants. These express locations and the catering operations are separately owned and operated. We have embarked on a plan to rebrand all of our Bread Garden locations to our wholly owned BG Urban Cafe™ brand, complete with modernized trademarks, logos and menu items.Thus, we entered into a new agreement with Premium during the summer of 2010.As a result, when the rebranding is complete, we will have full and independent brand rights for all of our existing and future locations and channel development, such as non-traditional sites and all catering aspects.Accordingly, we will have also eliminated all requirements for revenue sharing as a licensee of the Bread Garden rights from Premium, since the BG Urban Café brand is our brand. Currently, as with our Spicy Pickle concept, franchisees must qualify on the basis of experience in other management or food service ventures and should have liquid assets of at least $150,000. In the BG Urban Caféorganization 5 franchise fees are CND $30,000 for each new restaurant location, and CND $20,000 for subsequent stores by the same owner. Franchisees pay SPBG Franchising, Inc., a Canadian corporation and a wholly owned subsidiary of the Company, a 5% royalty on weekly gross sales and an additional 1.5% to support marketing efforts that produce brand development, agency support, point of purchase materials, print materials, and broadcast advertising.The estimated initial cost of a BG UrbanCaféfranchise is approximately CND $350,000 and varies based on location.Each location is approximately 2,500 square feet with seating for 50-75 guests inside and with additional outdoor seating as available. Industry Background Spicy Pickle and BG Urban Café restaurants are classified as “fast casual” restaurants in the restaurant industry. There is no single definition of fast casual, but in concept a fast casual restaurant does not offer full table service, but generally offers high-quality food and atmosphere with either numbered or personalized delivery of meals to the table or a central pick up area. Fast casual fills the space between fast-food where no table service is available and food is paid for and delivered to the customer at the register, and casual dining where full table service is available to the customer. Growth Strategy We believe that our ability to deliver value, quality, price and convenience will help us grow. Our target customer is 21-55 years of age, educated with at least some college experience.A typical location for Spicy Pickle and BG Urban Café restaurants is near a downtown area of a dense city, or near a tech center, government complex, university, or medical center where large numbers of administrative and professional employees are found.We also look for big box centers anchored by a large tenant and in areas of both white collar workforce and high income households. Our menus are moderately priced with an average ticket of approximately $9.00. We have expanded our menu to include catering and expect to add other day-parts to the Spicy Pickle locations that warrant it. We are committed to providing sufficient variety to encourage guests to return often and try something new. At the present time, Our BG Urban Café menu offers more diversity and serves more day parts than our Spicy Pickle menu.The BG Urban Cafémenu accommodates breakfast, lunch and dinner, as well as an all-day casual coffee and dessert service. We believe that our continued growth will be the result of the appeal of our food, the clarity of our vision, the increasing strength of our brand and our commitment to constantly improving our customer experience. As part of our growth strategy, in addition to our franchised restaurants, we will operate company-owned restaurants.The Company currently operates 6 Spicy Pickles and we may operate additional units in both the Spicy Pickle and BG Urban Café brands. Competition The fast casual segment of the restaurant industry is highly competitive and fragmented. In addition, fast casual restaurants compete against other segments of the restaurant industry, including quick-service restaurants and casual dining restaurants. The number, size and strength of competitors vary by region. All of these restaurants compete based on a number of factors, including taste, quickness of service, value, name recognition, restaurant location and customer service. Competition within the fast casual restaurant segment, however, focuses primarily on the taste, quality and freshness of the menu items and the ambience and condition of each restaurant. The industry is often affected by changes in consumer tastes; national, regional or local economic conditions; currency fluctuations; demographic trends; traffic patterns; the type, number and location of competing food retailers and products; and disposable purchasing power. Each of the concepts competes with international, national and regional restaurant chains as well as locally owned restaurants, not only for customers, but also for management and hourly personnel, suitable real estate sites and qualified franchisees. 6 Our Menu Our Spicy Pickle menu offers customers a choice of seven signature submarine-style sandwiches, eight signature paninis, six salads, six signature pizzettis (not offered in all restaurants) and five soups, as well as a combo meal consisting of a one-half sandwich or panini and a small soup or salad. Customers can also build their own sandwich, salad or pizzetti choosing from three breads, 12 meats (or vegetables); eight cheeses, an unlimited number of our 22 toppings, and an unlimited number of our 14 spreads. Some menu items may vary from store to store. We feature high-quality ingredients consisting of all-natural products with no preservatives or MSG, except for the coloring in our yellow cheese. This is part of our strategy to attract the growing number of health-conscious consumers to our restaurants. We believe our restaurants deliver value, quality and convenience. Our menu is moderately priced with an average ticket of approximately $9.00.Menu prices are set by franchisees at the store level and vary from location to location. Sandwiches typically cost between $6.45 and $7.25 with small and large soups and salads ranging from $3.45 to $7.95. An individual size pizzetti ranges from $7.45 to $7.95. Our BG Urban Cafémenu offers customers a choice of five signature sandwiches, four wraps, three café sandwiches, a variety of oven baked entrées and pasta dishes, a variety of soups and salads as well as a number of breakfast items.We also offer specialty coffees and tea in addition to an extensive pastry and dessert selection. Our Current Locations Our Spicy Pickle restaurant locations (including both company-owned and franchisee-owned), including those under construction and lease negotiation as of December 31, 2010, are: Location Restaurants Operating Under Construction In Lease Negotiation Arizona 1 California 3 Colorado 16 Illinois 1 Mississippi 1 Nevada 3 1 Ohio 1 Oklahoma 1 Oregon 1 Texas 6 1 1 Montana 1 North Dakota 1 Total 34 4 1 Our BG Urban Cafélocations, including those under construction, and in lease negotiation as of December 31, 2010 are: Location Restaurants Operating Under Construction In Lease Negotiation Vancouver, British Columbia (1) 6 Richmond, British Columbia 2 Surrey, British Columbia 1 Burnaby, British Columbia 1 West Vancouver, British Columbia 1 Coquitlam, British Columbia 2 Kamloops, British Columbia 2 Whistler Resort, British Columbia 1 Total 16 - - 7 Franchise Site Development and Expansion Our restaurant locations in both concepts are critical to our long-term success, and we devote significant resources to assessing each prospective site. We have developed specific criteria to evaluate each site. We continuously review these criteria and adjust them as warranted. We focus our site searches on metropolitan areas where daytime population is dense, as well as near tech centers, government complexes and medical centers where large numbers of administrative and professional people are employed. Preferred locations include: shopping center end-caps, free standing buildings near large intersections, residential areas, offices, retail outlets, universities, recreational facilities and hospitals. We also consider traffic patterns, area restaurant competition, and the likely impact on sales of our nearby restaurants, parking, accessibility, potential restaurant size and visibility. In larger metropolitan regions, we generally open restaurants in urban storefronts. We use a combination of our own development staff, local franchise knowledge, and outside real estate brokers to locate , evaluate, and negotiate new sites. The cost to open a restaurant depends on the type of real estate, the location of the site and the amount of construction required. We generally lease the premises and build-out the tenant improvements for our restaurants. We sometimes receive landlord development and/or rent allowances for leasehold improvements, furniture, fixtures and equipment. Government Regulation We are subject to various federal, state, provincial, and local laws affecting our business. Each of our restaurants must comply with licensing and regulation by a number of governmental authorities, which include health, sanitation, safety and fire agencies in the state, province, or municipality in which the restaurant is located. In addition, we must comply with various state and provincial laws that regulate the franchisor/franchisee relationship. We are also subject to federal, state, and provincial laws governing employment and pay practices, overtime, tip credits and working conditions. The bulk of our employees are paid on an hourly basis at rates related to regulated minimum wages. We are also subject to federal state and provincial child labor laws, which, among other things, prohibit the use of certain “hazardous equipment” by employees 18 years of age or younger.Under the American with Disabilities Act, we could be required to expend funds to modify our restaurants to better provide service to, or make reasonable accommodation for the employment of, disabled persons. We continue to monitor our facilities for compliance with the Americans with Disabilities Act in order to conform to its requirements. We believe future expenditures for such compliance would not have a material adverse effect on our operations. Intellectual Property We have registered the following marks with the United States Patent and Trademark Office: Spicy Pickle (Registration No. 2,905,597), Spicy Pickle Sub Shop & design (Registration No. 2,918,645) and Spicy Pickle Panini♦Salads♦Subs & design (Registration No. 3,182,753).We also have a Canadian registration Spicy Pickle Sub Shop & design name and logo (Registration No. TMA744,392). Employees As of March 4, 2011, we have a total of 62 employees in our franchising andrestaurantoperations, of which 17 are full time. 8 Item 1A.Risk Factors Investing in our common stock involves a high degree of risk. You should carefully consider the risks described below with all of the other information included in this report before making an investment decision. If any of the possible adverse events described below actually occur, our business results of operations or financial condition would likely suffer. In such an event, the market price of our common stock could decline and you could lose all or part of your investment. The risks and uncertainties described below are not the only ones we face. RISKS RELATING TO OUR BUSINESS We have historically incurred losses and may continue to incur losses in the future, which may impact our ability to implement our business strategy and adversely affect our financial condition. In the future we expect to increase our operating expenses by expanding our marketing activities and increasing our level of capital expenditures in order to grow our business and further develop and maintain our services. Such increases in operating expense levels and capital expenditures may adversely affect our operating results if we are unable to immediately realize benefits from such expenditures. In addition, if we are unable to manage a significant increase in operating expenses, our liquidity will likely decrease and negatively impact our cash flow and ability to sustain operations. In turn, this would have a negative impact on our financial condition and share price. We cannot assure you that we will be profitable or generate sufficient profits from operations in the future. If our revenue growth does not continue, we may experience a loss in one or more future periods. We may not be able to reduce or maintain our expenses in response to any decrease in our revenue, which may impact our ability to implement our business strategy and adversely affect our financial condition. This would also have a negative impact on our share price. Our operating results are closely tied to the success of our franchisees. Our operating results are dependent upon our selling additional franchises and our receipt of royalties from our existing franchisees. Franchisees may lack access to the financial or management resources that they need to open or continue operating their restaurants. New franchisees may not be able to find suitable sites on which to develop restaurants, negotiate acceptable lease or purchase terms for the sites, obtain the necessary permits and government approvals or meet construction schedules. Our franchisees generally depend upon financing from banks and other financial institutions to finance the cost of opening a new restaurant. If franchisees cannot obtain financing and restaurants do not open, our royalties from those restaurants will not exist. Any decrease or delay in our planned revenues could slow our planned growth. We may need additional financing to support business growth, and this capital might not be available on acceptable terms, or at all, which could adversely affect our financial condition. We may need additional funds to develop and expand our franchises, company restaurants and product lines. Lack of funds may cause us to delay, reduce or abandon aspects of our expansion or product development programs. Moreover, we cannot assure you that our financial resources will be sufficient to finance our operations on an ongoing basis, or that we will be able to obtain additional funding when our current financial resources are exhausted. We expect that our revenues and operating results will fluctuate significantly in the future. We could require additional financing to support existing and new franchises, and to finance the development, production and distribution of new products. The current economic situation has adversely affected our business, results of operations, liquidity and capital resources. The U.S. economy is currently undergoing a significant slowdown and volatility due to uncertainties related to availability of credit, difficulties in the banking and financial services sectors, softness in the housing market, severely diminished market liquidity, falling consumer confidence and rising unemployment rates. These conditions have impacted our business in several ways. Our business is dependent to a significant extent on national, regional and local economic conditions, particularly those that affect our guests that frequently patronize our restaurants. In particular, where our customers’ disposable 9 income available for discretionary spending is reduced (such as by job losses, credit constraints and higher housing, taxes, energy, interest or other costs) or where the perceived wealth of customers has decreased (because of circumstances such as lower residential real estate values, increased foreclosure rates, increased tax rates or other economic disruptions), our restaurants have experienced lower sales and customer traffic as potential customers choose lower-cost alternatives or choose alternatives to dining out. The resulting decreases in customer traffic or average value per transaction has negatively impacted our financial performance, as reduced revenues result in downward pressure on margins. These factors have reduced our Company-owned restaurants’ gross sales and profitability, as well as the gross sales of franchised restaurants, resulting in lower royalty payments from franchisees. Diminished restaurant performance and the difficulty in obtaining financing have also negatively impacted our ability to sell franchises and to get persons who have purchased franchises to develop their restaurants.Persons who might otherwise invest in a franchise may be reluctant to do so if they believe that the cash flow generated by operating a Spicy Pickle or BG Urban Caférestaurant does not provide an adequate return on an investment or is insufficient to service debt.These factors may also discourage persons who have purchased franchises from investing more capital to develop their restaurants.While we have signed agreements with franchisees to open 11 restaurants under the Spicy Pickle brand as of December 31, 2010, there is no assurance that all of these restaurants will be opened.If the restaurants do not open, we will not receive cash flow from royalty fees they would generate. We have been dependent upon loans and purchases of securities from related parties. Since December 2008, we have depended upon loans from some of our directors to provide needed working capital for our operations.During fiscal 2010 and 2009, cash provided by these loans were $1,500,000 and $700,000, respectively.These loans are due May 1, 2013 and are secured by our assets.In addition, some of our directors purchased $1,800,000 of common stock and warrants in 2009 Food safety and food-borne illness concerns may have an adverse effect on our business. We dedicate substantial resources to ensuring that our customers enjoy safe, quality food products. However, food-borne illnesses (such as E. coli, hepatitis A, trichinosis or salmonella) and food safety issues are an ongoing issue in the restaurant industry. If a food-borne illness or other food safety issues occur, whether at our restaurants or those of our competitors, it is likely that negative publicity would adversely affect our sales and profitability. If our customers become ill from food-borne illnesses, we might need to temporarily close some restaurants. Separately, the occurrence of food-borne illnesses or food safety issues could adversely affect the price and availability of affected ingredients. Changes in commodity and other operating costs or supply chain and business disruptions could adversely affect our results of operations. Changes in food and supply costs are a part of our business; any increase in the prices of our key ingredients, such as beef, chicken, cheese and produce could adversely affect our operating results. We remain susceptible to increases in food costs as a result of factors beyond our control, such as general economic conditions, seasonal fluctuations, weather conditions, demand, food safety concerns, product recalls, labor disputes and government regulations. In addition to food, we purchase electricity, oil and natural gas needed to operate our restaurants, and suppliers purchase gasoline needed to transport food and supplies to us. Any significant increase in energy costs could adversely affect our business through higher rates and the imposition of fuel surcharges by our suppliers. Because we provide moderately priced food, we may choose not to, or be unable to, pass along commodity price increases to our customers. Additionally, significant increases in gasoline prices could result in a decrease in customer traffic at our restaurants. We rely on third-party distribution companies to deliver food and supplies to our stores. Interruption of distribution services due to financial distress or other issues could impact our operations. Our operating costs also include premiums that we pay for our insurance (including workers’ compensation, general liability, property and health), which may increase over time, thereby further increasing our costs. Finally, our industry is susceptible to natural disasters, which could result in restaurant closures and business disruptions. 10 We could be party to litigation that could adversely affect us by increasing our expenses or subjecting us to material monetary damages and other remedies. We are susceptible to claims filed by customers alleging that we are responsible for an illness or injury they suffered at or after a visit to our restaurants. Regardless of whether any claims against us are valid, or whether we are ultimately held liable, such litigation may be expensive to defend and may divert time and money away from our operations and hurt our performance. A judgment for significant monetary damages in excess of any insurance coverage could adversely affect our financial condition or results of operations. Any adverse publicity resulting from these allegations may also adversely affect our reputation, which in turn could adversely affect our results. In addition, the restaurant industry has been subject to claims that relate to the nutritional content of food products, as well as claims that the menus and practices of restaurant chains have led to the obesity of some guests. We also may be subject to this type of claim in the future and, even if we are not, publicity about these matters (particularly directed at the quick-service and fast casual segments of the industry) may harm our reputation and adversely affect our results. Compliance with governmental regulations may adversely affect our business operations. We and our franchisees are subject to various federal, state, provincial, and local regulations. Each of our restaurants is subject to state, provincial, and local licensing and regulation by health, sanitation, food and workplace safety and other agencies. Requirements of local authorities with respect to zoning, land use, licensing, permitting and environmental factors could delay or prevent development of new restaurants in particular locations. We are subject to the U.S. Americans with Disabilities Act and similar state laws that give civil rights protections to individuals with disabilities in the context of employment, public accommodations and other areas. The expenses associated with any facilities modifications required by these laws could be material. Our operations are also subject to the U.S. Fair Labor Standards Act, which governs such matters as minimum wages, overtime and other working conditions, family leave mandates and a variety of similar state laws that govern these and other employment law matters. The compliance costs associated with these laws and evolving regulations could be substantial. The operation of our franchise system is also subject to franchise laws and regulations enacted by a number of states and rules promulgated by the U.S. Federal Trade Commission.We are also subject to rules and regulations under Canadian law.Any future legislation regulating our franchise relationships may negatively affect our operations, particularly our relationships with our franchisees. Failure to comply with new or existing franchise laws and regulations in any jurisdiction or to obtain required government approvals could result in a ban or temporary suspension on future franchise sales. We may not attain our target development goals. We are pursuing a disciplined growth strategy, which will depend in large part on our ability and the ability of our franchisees to increase sales volumes in existing restaurants, open new restaurants, and operate these restaurants profitably. We cannot guarantee that we, or our franchisees, will be able to achieve our expansion goals or that new or converted restaurants will be operated profitably. Further, there is no assurance that any restaurant we open, or convert will obtain operating results similar to those of our existing restaurants. The success of our planned expansion, including our branding initiatives, will depend upon numerous factors, many of which are beyond our control. The fast casual segment of the restaurant industry is highly competitive. The fast casual segment of the restaurant industry is highly competitive and fragmented. In addition, fast casual restaurants compete against other segments of the restaurant industry, including quick-service restaurants and casual dining restaurants. The number, size and strength of competitors vary by region. All of these restaurants compete based on a number of factors, including taste, quickness of service, value, name recognition, restaurant location and customer service. Competition within the fast casual restaurant segment, however, focuses primarily on the taste, quality and freshness of the menu items and the ambience and condition of each restaurant. We focus on price and quality of food products, new product development, advertising levels and promotional initiatives, customer service, reputation, restaurant location, and attractiveness and maintenance of properties. If our company-owned restaurants and franchised restaurants are unable to compete successfully with other restaurants in new and existing markets, our business could be adversely affected. In the restaurant industry, labor is a primary 11 operating cost component. Competition for qualified employees also could require us to pay higher wages to attract a sufficient number of employees. In addition, our success depends to a significant extent on numerous factors affecting discretionary consumer spending, including economic conditions, disposable consumer income and consumer confidence. Adverse changes in these factors could reduce guest traffic or impose practical limits on pricing, either of which could harm our results of operations. We may not be able to continue to convince our customers of the benefits of paying our prices for higher-quality food. Our success depends in large part on our continued ability to convince customers that food made with higher-quality ingredients is worth the prices at our locations versus the lower prices offered by some of our competitors, particularly those in the quick-service segment. Our inability to successfully educate customers about the quality of our food and our pricing approach could require us to change our pricing, marketing, or promotional strategies, which could materially and adversely affect our results or the brand identity that we have tried to create. We are dependent on key personnel, the loss of whom could significantly harm our business, results of operations and financial condition. Our success depends to a significant extent upon the efforts and abilities of our key personnel, including Mark Laramie, Chief Executive Officer, as well as other key creative and strategic marketing and operational personnel. Competition for highly qualified personnel is intense. The loss of any executive officer, manager or other key employee could have a material adverse effect upon our business, operating results and financial condition. If we are not able to efficiently replace our key personnel with qualified individuals, our business and operational activities could suffer. In turn, if our operational activities decline, our financial performance and overall financial condition will also suffer. We cannot assure you that a replacement for these key employees could be located if their services were no longer available. At present, we do not have key man insurance for Mr. Laramie. We are a high-risk early stage company. We are a high-risk early stage company with limited operating history in a competitive industry. Our limited operating history provides a limited basis on which to base an evaluation of our business and prospects. In addition, our revenue model relies substantially on the assumption that we will be able to successfully expand our sales and distribution channels in key markets. Our prospects must be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies in the earliest stages of development. To be successful, we must, among other things: · continue to expand the number of franchise and corporate locations; · attract and maintain customer loyalty; · continue to establish and increase brand awareness; · provide products to customers at attractive prices; · establish and maintain relationships with strategic partners and affiliates; · rapidly respond to competitive developments; · build an operations and customer service structure to support our business; and · attract, retain and motivate qualified personnel. We cannot guarantee that we will be able to achieve these goals, and our failure to do so could have a material adverse effect on our business. If our business suffers as a result of failing to meet any one or all of these goals, our performance and financial condition will suffer. Our operating results may fluctuate in future periods and, as a result, we may fail to meet investor expectations, which could cause the price of our common stock to decline. As a result of our history of incurring net losses, the relatively short time frame of the operations of several of our franchises and the highly competitive nature of the industry, we may not be able to accurately predict our operating results on a quarterly basis, if at all. We expect to experience significant fluctuations in our future quarterly operating results due to a variety of factors, many of which are outside of our control, including: 12 · our ability to establish and strengthen brand awareness; · our success, and the success of our strategic partners, in promoting our products; · the overall market demand for food products of the type offered by us and in general; · pricing changes for food products as a result of competition or other factors; · the amount and timing of the costs relating to our marketing efforts or other initiatives; · the timing of contracts with strategic partners and other parties; · our ability to compete in a highly competitive market, and the introduction of new products by us; and · economic conditions specific to the food industry and general economic conditions. We believe period-to-period comparisons of our operating results are not necessarily meaningful, and you should not rely upon them as indicators of future performance. It is also possible that, in the future, our operating results will be below the expectations of public market analysts and investors due to quarterly fluctuations rather than our overall performance. In that event, the trading price of our common stock may decline. We could have difficulty in the management of potential growth, which could adversely affect our business, results of operations and financial condition. Our plans call for continued expansion in Company owned and franchised stores. This expansion will place a significant strain on our management, operational and financial resources, and we will be required to implement new operational and financial systems, procedures and controls, and to expand, train and manage our Company’s and our franchisees’ growing employee base. We also will be required to expand our finance, administrative and operations staff. Further, we anticipate entering into relationships with various strategic partners and third parties necessary to our business. We cannot assure you that our current and planned personnel, systems, procedures and controls will be adequate to support our future operations, that management will be able to hire, train, retain, motivate and manage required personnel for planned operations, or that our management will be able to identify, manage and exploit existing and potential strategic relationship and market opportunities. Our failure to manage growth effectively could have a material adverse effect on our business because we might be unable to meet the operational and training demands of our franchisees or maintain a level of inventory sufficient to support demand. This could cause us to lose customers, which would have an adverse effect on our results of operations and financial condition. We may not be able to successfully integrate and oversee the growth of new franchises, which could adversely affect our business, results of operations and financial condition. In addition to organic growth, to expand our operations and market presence, we intend to pursue a growth strategy driven by selling franchises and territories in key locations as well as opening additional company-owned and operated stores. Any such transactions would be accompanied by the risks commonly encountered in such transactions, including, among others, the difficulty of assimilating operations, technology and personnel of the combined franchises, the potential disruption of our ongoing business, the inability to retain key technical and managerial personnel, the inability of management to maximize our financial and strategic position through the successful integration of the new franchises, additional expenses associated with amortization of acquired intangible assets, the maintenance of uniform standards, controls and policies and the impairment of relationships with existing employees and customers. We may not be successful in overcoming these risks or any other potential problems. Any additional franchises may have a material adverse effect on our business if any of the risks stated above materialize, and each of the risks stated above could bring about adverse operating results which, in turn, would negatively impact our financial condition. We have incurred increased costs as a result of being a public company and this may adversely affect our operating results. As a public company, we have incurred significant legal, accounting and other expenses that we did not incur as a private company. We also anticipate that we will incur costs associated with adopted corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002, as well as new rules implemented by the Securities and Exchange Commission (the “SEC”). We expect these rules and regulations to increase our legal and financial compliance costs and make some activities more time-consuming and costly. We are currently evaluating 13 and monitoring developments with respect to these new rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. New rules, including those contained in and issued under the Sarbanes-Oxley Act of 2002, may make it difficult for us to retain or attract qualified officers and directors, which could adversely affect the management of our business and our ability to retain the trading status of our common stock on the OTC Markets (“OTCQB”). The enactment of the Sarbanes-Oxley Act of 2002 has resulted in the issuance of a series of new rules and regulations and the strengthening of existing rules and regulations by the SEC. We may be unable to attract and retain qualified officers, directors and members of board committees required for our effective management as a result of the recent and currently proposed changes in the rules and regulations that govern publicly held companies. The perceived increased personal risk associated with these recent changes may deter qualified individuals from accepting these roles. If we fail to comply with federal and state statutes, regulations and rules governing our offer and sale of franchises and our relationship with our franchisees, we may be subject to franchisee-initiated litigation and governmental or judicial fines or sanctions. We are subject to the Federal Trade Commission and to various state laws that govern the offer and sale of franchises. Additionally, many state laws regulate various aspects of the franchise relationship, including the following: · the nature, timing and sufficiency of disclosures to franchisees upon the initiation of the franchisor-potential franchisee relationship; · our conduct during the franchisor-franchisee relationship; and · renewals and terminations of franchises. Any past or future failures by us to comply with these laws and regulations in any jurisdiction or to obtain required government approvals could result in franchisee-initiated lawsuits, a ban or temporary suspension on future franchise sales, or civil and administrative penalties or other fines, or require us to make offers of rescission, disgorgement or restitution, any of which could adversely affect our business and operating results. We could also face lawsuits by our franchisees based upon alleged violations of these laws. In the case of willful violations, criminal sanctions could be brought against us. Our franchisees could take actions that could be harmful to our business. Our franchisees are contractually obligated to operate their restaurants in accordance with our standards and all applicable laws. Although we attempt to properly train and support franchisees, franchisees are independent third parties that we do not control, and the franchisees own, operate and oversee the daily operations of their restaurants. As a result, the ultimate success and quality of any franchised restaurant rests with the franchisee. If franchisees do not successfully operate restaurants in a manner consistent with our standards, the Spicy Pickle image and reputation could be harmed, which in turn could adversely affect our business and operating results. Further, a franchisee’s inability to remain financially viable could result in its failure to pay various franchise-related fees owed to us. Finally, regardless of the actual validity of such a claim, we may be named as a party in an action relating to, and/or be held liable for, the conduct of our franchisees if it is shown that we exercise a sufficient level of control over a particular franchisee’s operation. RISKS RELATING TO OWNERSHIP OF OUR COMMON STOCK Our common stock price has been volatile, which could result in substantial losses for investors purchasing shares of our common stock. The market price of our common stock has fluctuated significantly in the past. Our common stock started trading on the OTC Bulletin Board (“OTCBB”) under the symbol “SPKL” on August 20, 2007.Since it started trading, the high and low prices of a share of our common stock have been $2.02 and $0.05, respectively.Currently our stock trades on the OTC Markets (“OTCQB”) and as of March 4, 2011, the last reported sale price of a share of our common stock was $0.06. The market price of our common stock may continue to fluctuate in response to the following factors, in addition to others, many of which are beyond our control: 14 · changes in market valuations of similar companies and stock market price and volume fluctuations generally; · economic conditions specific to the industries within which we operate; · announcements by us or our competitors of new franchises, food products or marketing partnerships; · actual or anticipated fluctuations in our operating results; · changes in the number of our franchises; and · loss of key employees. In addition, the stock market in general, and the OTCBB and OTCQB specifically, have experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of the listed companies. These broad market and industry factors may seriously harm the market price of our common stock, regardless of our operating performance. In the past, following periods of volatility in the market, securities class action litigation has often been instituted against public companies. Litigation against us, whether or not a judgment is entered against us, could result in substantial costs, and, potentially, economic loss and a diversion of our management’s attention and resources. The market price of our common stock is likely to be highly volatile, which could cause investment losses for our shareholders and result in shareholder litigation with substantial costs, economic loss and diversion of our resources. We may continue to pay for consulting and professional services fees with our stock, and this would be dilutive to investors. In the past, we have issued shares to consultants and professional services providers as a means of paying certain professional service fees and consulting agreements. We may continue to use our stock in the future as a means of paying for these kinds of services and believe that doing so will enable us to retain a greater percentage of our operating capital to pay for operations, product development and marketing. Price and volume fluctuations in our stock might negatively impact our ability to effectively use our stock to pay for services, or it could cause us to offer stock as compensation for services on terms that are not favorable to us and our shareholders. If we did resort to granting stock in lieu of cash for consulting and professional services fees under unfavorable circumstances, it would result in increased dilution to investors. Our executive officers and directors own a significant amount of our common stock, which probably will allow them to control the outcome of matters submitted to our shareholders for vote. As of March 4, 2011, our executive officers and directors own a significant number of our issued and outstanding shares of common stock. Executive officers and directorsown approximately 34.65% of our issued and outstanding common stock and other remaining shareholders own approximately 65.35% of our issued and outstanding common stock. Because executive officers and directorsown a significant block of the common stock, they probably will have the ability to elect a majority of the Board of Directors and thereby control our management. Although they are under no obligation to do so, if our executive officers and directors (and their affiliates) were to vote together, they probably also would have the ability to control the outcome of corporate actions requiring shareholder approval, including mergers and other changes of corporate control, going private transactions, and other extraordinary transactions. This concentration of ownership may have the effect of delaying or preventing a change of control, even if a change of control would benefit shareholders. We have not paid cash dividends to our common stockholders, and it is unlikely that we will pay cash dividends to our common stockholders in the foreseeable future. To the extent that we have earnings, we plan to use earnings to fund our operations. We do not plan to pay any cash dividends on our common stock in the foreseeable future. We cannot guarantee that we will generate, at any time, sufficient surplus cash that would be available for distribution as a dividend to the holders of our common stock. You should not expect to receive cash dividends on our common stock. 15 Our common stock is considered to be a “penny stock” as defined by Section 3(a)(51) and Rule 3a51-1 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and, therefore, is subject to penny stock regulations. These regulations could make it more difficult for you to sell shares you acquire. Our common stock is subject to regulations of the SEC relating to the market for penny stocks. These regulations generally require broker-dealers who sell penny stocks to persons other than established customers and accredited investors to deliver a disclosure schedule explaining the penny stock market and the risks associated with that market. These regulations also impose various sales practice requirements on broker-dealers. The regulations that apply to penny stocks may severely affect the market liquidity for our securities, and that could limit your ability to sell your securities in the secondary market. NOTE REGARDING FORWARD-LOOKING STATEMENTS This report, including the sections entitled “Business,” “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” contains forward-looking statements. These statements relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks and other factors include those listed under “Risk Factors” and elsewhere in this report. In some cases, you can identify forward-looking statements by terminology such as “may,” “expects,” “intends,” “plans,” “anticipates,” “believes,” “potential,” “continue” or the negative of these terms or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We do not intend to update any of the forward-looking statements after the date of this report or to conform these statements to actual results. You should rely only on the information contained in this report. We have not authorized any other person to provide you with information that is different from that contained in this report. If anyone provides you with different or inconsistent information, you should not rely on it. The information presented on, or that can be accessed through, our website is not a part of this report. You should assume the information appearing in this report is accurate only as of the date on which this report was filed. Our business, financial condition, results of operations and prospects may have changed since that date. Item 1B.Unresolved Staff Comments Not required for small reporting companies. Item 2.Properties We do not own any real property. We lease all of the real properties we use in our business. The table below sets forth information regarding each of those properties as of December 31, 2010. We believe that each of our leased facilities is suitable for the operations we conduct in it. 16 Use Location Current Monthly Rent Square Footage Remaining Term (in years) Excluding Renewal Periods Available Optional Renewal Periods Corporate headquarters 90 Madison St. Denver, CO No options remaining Restaurant 1298 S. Broadway Denver, CO Two five-year options Restaurant 10320 Federal Heights Blvd. #200 Federal Heights, CO Two five-year options Restaurant 2043 S. University Blvd. Denver, CO Two five-year options Restaurant 123 N. College Ave. Ft. Collins, CO Three five-year options Restaurant 2120 E. Harmony Rd. #101 Ft. Collins, CO One five-year option Restaurant 2300 Parker Rd. Aurora, CO Two five-year options Corporate, Canadian headquarters 777 Dunsmuir Vancouver, Canada No options remaining Item 3.Legal Proceedings. We are not involved in any material legal proceedings.None of our officers, directors or affiliates, nor any owner of record or beneficially of more than five percent of any class of our voting securities, nor any associate of any such director, officer, affiliate of the Company, or security holder is a party adverse to us or any of our subsidiaries or has a material interest adverse to us or any of our subsidiaries. Item 4.(Removed and Reserved) 17 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common stock is quoted on the OTCQB under the symbol “SPKL.” Trading of our stock on the OTCBB began on August 20, 2007. The following table sets forth, for the periods indicated, the reported high and low closing bid quotations for our common stock as reported by NASDAQ in the Info Quotes section of its website located at www.nasdaq.com. The bid prices reflect inter-dealer quotations, do not include retail markups, markdowns or commissions and may not represent actual transactions. Quarter Ended High Bid Low Bid December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 Shareholders We have approximately 72 record holders of our common stock as of March 4, 2011. Dividends We have not paid any cash dividends on our common stock, and we currently intend to retain any future earnings to fund the development and growth of our business. Any future determination to pay dividends on our common stock will depend upon our results of operations, financial condition and capital requirements, applicable restrictions under any credit facilities or other contractual arrangements and other factors deemed relevant by our Board of Directors. Equity Compensation Plan Information Information relating to compensation plans under which our equity securities are authorized for issuance is set forth in Item 12 of this report under “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” Issuance of Unregistered Shares During the quarter ended December 31, 2010, we issued 1,700,000 stock options to officers and directors of the Company.We relied upon the exemption from registration contained in section 4(2) of the Securities Act of 1933, as the grantees were deemed to be sophisticated with respect to the investment in the securities due to their involvement in our business. Item 6. Selected Financial Data Not required for smaller reporting companies. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of financial condition and results of operations should be read in conjunction with our financial statements and related notes included elsewhere in this report. This discussion contains forward-looking statements that involve risks, uncertainties and assumptions. Our actual results could differ materially from those anticipated in the forward-looking statements as a result of certain factors discussed in “Risk Factors” and elsewhere in this report. 18 Overview Our business is the franchise and operation of Spicy Pickle™ and BG Urban Café restaurants. Spicy Pickle is a fast casual restaurant where made-to-order panini, submarine-style sandwiches, pizzetti (Neapolitan thin crust pizza), and salads created by our founders are served using fresh-baked breads and high-quality ingredients.Spicy Pickle restaurants are located in 10 states in the United States.BG Urban Café restaurants also specialize in fast casual dining.Unlike our Spicy Pickle restaurants, our BG Urban Café restaurants offer a full line of specialty coffees, pastries, and desserts along with hot entrees, salads, soups, and sandwiches.BG Urban Cafés are located primarily in metropolitan Vancouver, British Columbia, Canada. We market our menu primarily through targeted local store marketing efforts, mail drops, media advertising, and print campaigns, as well as through other grass roots efforts. The "Spicy Pickle" brand name has existed for ten years.The “Bread Garden” brand name has existed since 1979.We are headquartered in Denver, Colorado. The first Spicy Pickle restaurant was launched in 1999 by two individuals under the name Spicy Pickle, LLC. In late 2001, there were three restaurants, two in Denver and one in Lakewood, a Denver suburb.By January 2003, we organized Spicy Pickle Franchising, LLC and launched the Spicy Pickle brand as a national franchise. As of December 31, 2010, we had 28 franchised Spicy Pickle restaurants and six company-owned Spicy Pickle restaurants opened.Co-located with one of the restaurants was a bakery which provided fresh baked breads to the local area Denver restaurants.On December 31, 2010 the bakery closed.Bread is now baked system wide in the restaurants. Our franchise agreements include build-out schedules for franchisee restaurants.At December 31, 2010, we have signed agreements with franchisees to open 11 additional restaurants under the Spicy Pickle Brand.However there can be no assurances that all of the additional restaurants will be built out and opened.We review the schedule of build-outs on an ongoing basis and when we determine that a franchisee will not open a restaurant we terminate the agreement.We continue to interview prospective franchisees and rely on the cash deposits from the franchise sales as well as royalty fees from the existing restaurants to support the expenses of the business. Our locations and marketing efforts are directed principally to white collar administrative, managerial, professional, and sales personnel, who are generally found in and near downtown districts, technological centers, universities, hospitals and government complexes. We currently derive our revenue from the sale of franchises, from royalties paid by franchisees and from the sale of food and beverages at the company owned restaurants.Our business is headquartered in Colorado, and we have a high concentration of restaurants in the Rocky Mountain region. Additionally, we have franchises opened and planned in a number of other regions in the United States. Our Spicy Pickle restaurant locations (including both company-owned and franchisee-owned), including those under construction and lease negotiation as of December 31, 2010, are: Location Restaurants Operating Under Construction In Lease Negotiation Arizona 1 California 3 Colorado 16 Illinois 1 Mississippi 1 Nevada 3 1 Ohio 1 Oklahoma 1 Oregon 1 Texas 6 1 1 Montana 1 North Dakota 1 Total 34 4 1 19 In October 2008 we acquired the franchise rights to the Bread Garden restaurant chain.We believe that our core competence is the building and operation of franchised restaurant chains.Our purpose in acquiring the Bread Garden (currently BG Urban Café) restaurant chain was to allow us to better utilize our existing infrastructure by expanding our operating base.In addition we made the acquisition to increase our revenues.We are currently working towards increasing the number of franchised restaurants in the BG Urban Café chain.We are also working to improve the menu offerings, develop new operating procedures and manuals, and to develop a more comprehensive marketing strategy. Our BG Urban Cafélocations including those under construction and in lease negotiation as of December 31, 2010 are: Location Restaurants Operating Under Construction In Lease Negotiation Vancouver, British Columbia (1) 6 Richmond, British Columbia 2 Surrey, British Columbia 1 Burnaby, British Columbia 1 West Vancouver, British Columbia 1 Coquitlam, British Columbia 2 Kamloops, British Columbia 2 Whistler Resort, British Columbia 1 Total 16 - - We intend to increase our revenues by selling new franchises and expanding consumption of our food products at all restaurants. General economic and industry conditions may affect our ability to do so and our revenue performance. We have been developing our franchise network through the sale of franchises and through acquisition.We have relied on fund raising and the sales of new franchises to augment the cash we receive from continuing royalty payments for our cash flow.The unanticipated economic conditions that surfaced in 2008 and continued into 2010 resulted in a significant reduction in the sales of new franchises which has resulted in a significant decrease in our cash position.As soon as it became apparent that the economic downturn would not correct itself in the short term, we significantly reduced our corporate overhead, mostly in the area of personnel cost. Critical Accounting Policies and Estimates The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern.The Company incurred a net loss of $3,066,763 for the year ended December 31, 2010 and has incurred significant net losses since inception. We have been developing our franchise network through the sale of franchises and through acquisition.We have relied on fund raising and the sales of new franchises to augment the cash we receive from continuing royalty payments and rebates for our cash flow.The economic conditions of 2010 resulted in a significant reduction in the sales of new franchises which has resulted in a significant decrease in our cash position. Our ability to fund our operations will depend on the length of time of the current economic downturn, our future performance and our ability to successfully implement our business and growth strategies.In the event that we need additional capital and are unable to obtain it, we could be left without sufficient liquidity.The nature of our business is that a portion of our revenue is a continuing stream from franchisees.We will continually monitor our expenses and reduce those expenses as best we can to match the revenue flow.Management may elect to raise money during the year ended December 31, 2011 to meet any shortfalls from operations.However a realization of a significant portion of the assets in the accompanying balance sheet is dependent on our continued operations, which in turn is dependent on the increase in sales of new franchises, the number of operating franchise restaurants, or the additional capital raised through a placement of our securities. 20 The preparation of our financial statements in conformity with generally accepted accounting principles ("GAAP") requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported revenues and expenses during the reporting periods. Actual results could differ from those estimates. A summary of accounting policies that have been applied to the historical financial statements presented in this report can be found in the footnotes thereto.We consider certain of these accounting policies to be critical as they are important to the portrayal of our financial condition and results of operations and may require judgments on the part of management about matters that are uncertain. We have identified the following accounting policies that are important to the presentation of financial information in this report. Revenue Recognition Initial Franchise Fees - We enter into franchise agreements, which grant franchisees the exclusive right to develop and operate businesses at certain locations. Initial franchise fees are recognized as revenue when all material services and conditions required to be performed by us have been substantially completed, which is generally when the business commences operations. Initial franchise fees were established at $30,000 and $45,000 for the years ended December 31, 2010 and 2009, respectively.Franchise fees recognized were $657,390 and $297,480 for the years ended December 31, 2010 and 2009, respectively. Royalty Fees - Pursuant to the franchise agreements, franchisees are required to pay royalties to us based on 5% of weekly gross receipts as reported to us through the franchisees’ point of sales systems. The royalties are recognized as revenue in the period corresponding to the sales reporting period. Royalty fees were $970,774 and $878,639 for the years ended December 31, 2010 and 2009, respectively. Rebates - Rebates received from purveyors that supply products to our franchisees are included in Franchise Fees and Royalties. The rebates are recorded when earned. Rebates that relate to company-owned restaurants are offset against restaurant cost of sales. Rebates related to franchisees were $375,039, and $274,780 for the years ended December 31, 2010 and 2009, respectively. Restaurant and Bakery Sales - We record revenue from restaurant and bakery sales upon delivery of the related food and other products to customers, which, in the case of the bakery, are our franchisees.All sales taxes are presented on a net basis and are excluded from revenue. Advertising Costs Franchisees must contribute to an advertising fund established by us at a rate of up to 2% for the Spicy Pickle brand and 1.5% for the BG Urban Café brand of total franchisee gross receipts. At our discretion, we may spend more or less than actual advertising receipts from the franchises. Advertising fees recognized were $375,987 and $358,299 for the years ended December 31, 2010 and 2009, respectively. These fees are offset against advertising expenses, which are recognized when incurred. We incurred advertising expense of $631,215 and $375,525 in 2010 and 2009, respectively, including those from the advertising fund and our own advertising expenses. The net amounts reflected in the financial statements are $255,228 and $17,226 in 2010 and 2009, respectively.The excess of the amount collected over the direct amounts spent were used to offset overhead expenses, such as personnel costs, rent, and communications among other items, related to our advertising efforts. Rent Expense We recognizes rent expense on a straight-line basis over the reasonably assured lease term as defined in ASC Topic 840, Leases (“ASC 840”). In addition, certain of our lease agreements provide for scheduled rent increases during the lease terms or for rental payments commencing at a date other than the date of initial occupancy. We include any rent escalations and construction period and other rent holidays in its determination of straight-line rent expense. Therefore, rent expense for new locations is charged to expense beginning with the start of the construction period. Deferred rent expense was $150,634 and $143,401 at December 31, 2010 and 2009, respectively, and will be charged to rent expense over the life of the leases to which it relates. 21 Equity-Based Compensation Stock-based compensation is presented in accordance with the guidance of ASC Topic 718, Compensation – Stock Compensation (“ASC 718”).Under the provisions of ASC 718, companies are required to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods in our statement of operations. We issued share-based payments under our 2006 Stock Option Plan which is a qualified stock option plan and to employees of our Canadian subsidiary, and certain directors on an individual by individual basis. In both instances we used the Black-Scholes option-pricing model (“Black-Scholes model”) to determine fair value. The determination of fair value of share-based payment awards on the date of grant using an option-pricing model is affected by our stock price as well as assumptions regarding a number of highly complex and subjective variables. These variables include, but are not limited to, our expected stock price volatility over the term of the awards, and actual and projected employee stock option exercise behaviors. Although the fair value of employee stock options is determined in accordance with ASC 718 using an option-pricing model, that value may not be indicative of the fair value observed in a willing buyer/willing seller market transaction. Goodwill and Other Intangibles Goodwill and other intangible assets include the following: Goodwill: Related to franchise operation (BG Urban Café) $ $ Related to restaurant operations Total goodwill $ $ Trademarks and acquired franchise agreements: Acquired trademarks $ $ Acquired franchise agreements Total gross trademarks and acquired franchise agreements Accumulated amortization of acquired trademarks ) - Accumulated amortization of acquired franchise agreements ) ) Total accumulated amortization of trademarks and acquired franchise agreements ) ) Total trademarks and acquired franchise agreements Reacquired franchise agreements Total other intangibles $ $ We recognize goodwill and identifiable intangibles arising from the allocation of the purchase prices of assets acquired in accordance with ASC Topic 805, Business Combinations (“ASC 805”). Goodwill represents the excess of cost over fair value of all identifiable assets less any liabilities assumed.ASC 805 gives guidance on five types of assets: marketing-related, customer-related, artistic-related, contract-related, and technology based intangible assets.We identified identifiable intangibles that are market-related and contract-related.Acquired trademarks represent the trademarks associated with the Bread Garden franchise business acquired in 2008.These trademarks were determined to have an indefinite life.In August 2010, we entered into an agreement with the entity from which we obtained the rights to the trademarks, whereby we would cease using the trademarks by March 31, 2011.In exchange for not using the trademarks, we are no longer obligated to pay any overriding royalties on the BG Urban Café.In addition we will receive $75,000 to defray the cost of rebranding the restaurants in Canada and we will account for that as a reduction of the expense.The Bread Garden restaurants will be rebranded using BG Urban Café as the new trademark.We are in the process of registering the trademark in Canada.In accordance with ASC Topic 350, Intangibles Goodwill and Other(“ASC 350”), the trademarks for the Bread Garden now have a determinable life and we are amortizing the original acquisition cost through March 31, 2011. 22 Amortization expense related to the acquired trademarks was $174,600 for the year ended December 31, 2010.There was no amortization for the year ended December 31, 2009. Acquired franchise agreements represent franchise agreements between Bread Garden Franchising, Inc., the company that we purchased the assets from, and the then existing franchisees.Reacquired franchise agreements represent franchise agreements that were in place between us and the franchisees that we purchased assets from in the acquisition of four restaurants and have an indefinite life.During 2010 one of those restaurants were closed.We have determined that at this time we will not reopen that restaurant.For the year ended December 31, 2010 we amortized $15,000, the amount related to that restaurant.Acquired franchise agreements have determinable lives between 5.5 years and 11 years.Amortization expenses related to acquired franchise agreements was $88,272 in both of the years ended December 31, 2010 and 2009. Goodwill and other intangible assets with indefinite lives are not subject to amortization, but are tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired. ASC 350, requires a two-step approach for testing impairment. For goodwill, the fair value of each reporting unit is compared to its carrying value to determine whether an indication of impairment exists. If impairment is indicated, the fair value of the reporting unit’s goodwill is determined by allocating the unit’s fair value to its assets and liabilities (including any unrecognized intangible assets) as if the reporting unit had been acquired in a business combination. For intangibles with indefinite lives, the fair value is compared to the carrying value. The amount of impairment for goodwill and other intangible assets is measured as the excess of its carrying amount over its fair value. In accordance with ASC 350 we perform an impairment analysis of the goodwill and indefinite lived intangibles assets on an annual basis. We determine our reporting units in accordance with the guidance in the ASC Topic 280 Segment Reporting (“ASC 280”).We look at the following specific items: a) The nature of the products and services b) The nature of the production processes c) The type or class of customer for their products and services d) The methods used to distribute their products or provide their services In making an estimate of future cash flow as they relate to our franchise operations of the BG UrbanCafes, we considered the following items: · The economic forecast in Canada with particular emphasis on British Columbia and western Canada. · Industry forecast for the restaurant industry in Canada with particular emphasis on British Columbia and western Canada. · Historical operating history of acquired assets as adjusted for forecast. · Management’s estimates of new franchisees. We performed the goodwill impairment analysis at December 31, 2010 and determined the fair value of goodwill and other indefinite lived intangibles as related to the BG Urban Caféfranchise operations was in excess of the carrying value. In making an estimate of future cash flow as for our Spicy Pickle restaurant operations, we considered the following items: · The economic forecast in United States. · Industry forecast for the restaurant industry in United States with emphasis on the fast casual segment. · Historical operating history of acquired assets as adjusted for forecast. · Changes to our menu and introduction of a new day part in our restaurants. We performed the goodwill impairment analysis at December 31, 2010 and determined the fair value of goodwill and other indefinite lived intangibles as related to the restaurant operations was impaired in the amount of $80,136. This impairment was incurred due to the previously mentioned closure of one company store. 23 We will test for impairment between our annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of the asset. Long-Lived Assets In accordance with ASC Topic 360, Property, Plant and Equipment (“ASC 360”), long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to the estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized as the amount by which the carrying amount of the asset exceeds the fair value of the asset. We performed an analysis on a unit by unit basis for our restaurants at December 31, 2010.Assumptions used in preparing the expected cash flows were as follows: · Sales projections for 2011 were based on 2010 sales with increases for increased marketing and pricing adjustments.For the years 2012 through 2018 we used annual increases of 3%.We believe the 3% increases beyond 2011 is a reasonable growth and that it would be unreasonable to assume no growth. · Our food costs are projected based on our anticipated operating cost after our supply chain restructuring which occurred in November 2010. · Our variable and semi-variable operating costs are projected to increase and include an additional 1.5% per year as inflation. · Our fixed operating costs are projected to increase 1.5% per year. · Salvage value has been estimated on a restaurant by restaurant basis. Based on our analysis, no impairment charges were recognized for the year ended December 31, 2010. Each time we conduct an impairment analysis in the future we will compare actual results to our projections and assumptions, and to the extent our actual results do not meet expectations, we will revise our assumptions and this could result in impairment charges being recognized. All of the judgments and assumptions made in preparing the cash flow projections are consistent with our other financial statement calculations and disclosures. The assumptions used in the cash flow projections are consistent with other forward-looking information prepared by the company, such as those used for internal budgets, discussions with third parties, and/or reporting to management or the board of directors. Projecting the cash flows for the impairment analysis involves significant estimates with regard to the performance of each restaurant, and it is reasonably possible that the estimates of cash flows may change in the near term resulting in the need to write down operating assets to fair value. If the assets are determined to be impaired, the amount of impairment recognized is the amount by which the carrying amount of the assets exceeds their fair value. Fair value would be determined using forecasted cash flows discounted using an estimated average cost of capital and the impairment charge would be recognized in income from operations. Recent Pronouncements We have reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on our financial condition or the results of our operations. 24 Results of Operations Operating Statistics The following analysis shows operating statistics for the years ended December 31, 2010 and 2009: Revenues: Amount As a Percentage of Total Revenue Amount As a Percentage of Total Revenue Restaurant sales $ 48.01% $ 54.94% Bakery sales 7.11% 9.86% Franchise fees and royalties 44.88% 35.20% Total revenue $ 100.00% $ 100.00% Operating costs and expenses: Restaurant: As a Percentage of Restaurant Sales As a Percentage of Restaurant Sales Cost of sales $ 37.22% $ 35.27% Labor 41.47% 43.43% Occupancy 18.89% 19.87% Depreciation 12.32% 10.65% Other operating cost 14.08% 11.97% Total restaurant operating expenses $ 123.98% $ 121.19% Bakery: As a Percentage of Restaurant Sales As a Percentage of Restaurant Sales Cost of sales $ 29.14% $ 25.66% Labor 45.34% 45.61% Occupancy 11.02% 7.04% Depreciation 11.78% 9.68% Other operating cost 25.63% 22.33% Total bakery operating expenses $ 122.91% $ 110.32% Franchise and general: As a Percentage of Franchise Fees and Royalties As a Percentage of Franchise Fees and Royalties General and administrative $ 194.49% $ 192.98% Depreciation 14.95% 8.27% Impairment of goodwill 4.00% - -% Total franchise and general expenses $ 213.44% $ 25 As a Percentage of Total Revenue As a Percentage of Total Revenue Total operating costs and expenses $ 164.05% $ 148.29% (Loss) from operations ) (64.05%) ) (48.29%) Other income and (expense): Gain (loss) on disposal of assets ) (0.68%) .04% Interest income (expense) ) (3.99%) ) (2.04%) Other income (expense) 0.02% .81% Total other income and (expense) ) (4.65%) ) (1.23%) Net (loss) $ ) (68.70%) $ ) (49.48%) The components of revenue are restaurant sales for company-owned restaurants, bakery sales for the company-owned bakery and royalties and franchise fees for our franchise operations. For the year ended December 31, 2010, total revenue increased $341,236 (8.28%) from $4,122,425 for the year ended December 31, 2009 to $4,463,661 for the same period in 2010. For the year ended December 31, 2010, restaurant sales decreased by $121,663 (5.37%) from $2,264,926 in 2009 to $2,143,263 in 2010.The decrease in restaurant revenue is principally due to the number of restaurants operating in each period.During 2010 we closed one restaurant.We had six restaurants for the majority of the year as compared to seven restaurants in 2009. For the year ended December 31, 2010, bakery sales decreased by $89,405 (21.99%) from $406,600 in 2009 to $317,195 in 2010.We had fewer customers, both franchise and our restaurants, in 2010 than we did in 2009. The loss from restaurant operations increased $34,253 (7.14%) from $479,786 for the year ended December 31, 2009 to $514,039 for the year ended December 31, 2010.The increased loss resulted from a decrease in revenue of our restaurants.Significant portions of operating costs are semi variable and fixed in nature and at the level of revenue resulted in a higher operating cost as a percentage of revenue. The loss from bakery operations increased $30,702 (73.18%) from $41,956 for the year ended December 31, 2009 to $72,658 for the year ended December 31, 2010.Significant portions of operating costs are semi variable and fixed in nature and at the level of revenue resulted in a higher operating cost as a percentage of revenue. Franchise fees and royalty revenue increased $552,304 (38.07%) from $1,450,899 for the year ended December 31, 2009 to $2,003,203 in 2010.Initial franchise fees are collected when a franchisee enters into a franchise agreement.At that point fees are recorded as deferred revenue and are recognized as revenue on the statement of operations when the franchised restaurant is opened.In certain cases if a franchisee fails to meet its obligation under its franchise/development agreement we can terminate that agreement and we recognize revenue at that time. Three new Spicy Pickle restaurants and 3 BG Urban Caférestaurants were opened and 15 agreements, which represent 46 restaurants, were terminated during the year ended December 31, 2010 and we recognized initial franchise fees of $657,390.Five Spicy Pickle restaurants and 6 BG Urban Caférestaurants were opened and 3 agreements, which represented 12 restaurants, were terminated during the year ended December 31, 2009 and we recognized initial franchise fees of $297,480. There was $48,000 of deferred franchise fees collected during the year ended December 31, 2010 as compared to $145,000 for the year ended December 31, 2009. 26 Royalty fees increased $92,135 (10.49%) from $878,639 for the year ended December 31, 2009 to $970,774 for the year ended December 31, 2010.The increase is due primarily to the addition of 3 BG Urban Café restaurants paying royalties in 2010, and a slight increase in Spicy Pickle system wide sales offset by fewer Spicy Pickle restaurants. Rebates included in revenue increased $100,259 (36.49%) from $274,780 for the year ended December 31, 2009 to $375,039 for the year ended December 31, 2010.The increase is due primarily to the addition of 3 BG Urban Café restaurants paying royalties in 2010, and a slight increase in Spicy Pickle system wide sales offset by fewer Spicy Pickle restaurants. During the year ended December 31, 2010, we made significant changes in our management team.We added more experienced individuals to our Board of Directors as well as a new Chief Executive Officer and Chief Financial Officer.We also continued to trim our staff and eliminated a number of positions, including the Chief Culinary Officer.Overall, the number of full time employees remained at 13 at December 31, 2010.There were certain costs related to our restructuring and are reflected in our general and administrative expenses more fully explained below. The following table sets forth details of the costs that make up general and administrative expenses and the differences for the year ended December 31, 2010 as compared to December 31, 2009. Difference Personnel cost $ $ $ Professional fees Stock options Marketing, advertising, promotion Rent Travel and entertainment ) MIS Director fees - Investor relations Bad Debt Other general and administrative expenses Total general and administrative expenses $ $ $ General and administrative expenses increased $1,096,080 (39.15%) from $2,799,974 for the year ended December 31, 2009 to $3,896,054 for year ended December 31, 2010. Our most significant expense continues to be personnel costs.Personnel cost increased $435,574 (29.16%) from $1,493,785 for 2009 to $1,929,359 for 2010.Although we maintained the same amount of staff, our personnel costs increased as a result of a number of factors.First we issued 1,500,000 shares of our common stock to two officers in the beginning of the year as an incentive to reduce their salaries.The officers subsequently left our employ.In addition, we issued 3,000,000 shares of our common stock to our new Chief Executive officer as an inducement to becoming an employee.These issuances were accounted for as compensation expense and recorded at the fair market value of the stock at the date of issuance which in the aggregate was $345,000.The balance of the difference, $90,574 relates to overlapping salaries, salary differential and severance payments during the restructure. Professional fees increased $134,156 (52.04%) from $257,817 for 2009 to $391,973 for 2010.The increase results from the write off of a deferred consulting fee in 2010 in the amount of $78,750, consulting fees paid to the prior Chief Financial Officer to assist in the transition of the new Chief Financial Officer of approximately $22,000, and additional consultants used during the transition.We anticipate lower professional fees in 2011. Stock option expense is a non-cash expense.We estimate the fair value of share-based payment awards on the date of grant using the Black-Scholes option-pricing model.Stock option expense increased $67,174 (39.79%) from $168,825 for 2009 to $235,999 for 2010.We granted 7,700,000 stock options and 1,600,000 stock options during the years ended December 31, 2010 and 2009, respectively.There were 12,512,500 stock options and 7,990,000 stock options outstanding at December 31, 2010 and 2009, respectively. At December 31, 2010, 9,012,500 of the stock options are exercisable. 27 Franchisees must contribute to an advertising fund established by us at a rate of up to 2% for the Spicy Pickle brand and 1.5% for the BG Urban Café brand of total franchisee gross receipts. At our discretion, we may spend more or less than actual advertising receipts from the franchises. Advertising fees recognized were $375,987 and $358,299 for the years ended December 31, 2010 and 2009, respectively. These fees are offset against advertising expenses, which are recognized when incurred. We incurred advertising expense of $631,215 and $375,525 in 2010 and 2009, respectively, including those from the advertising fund and our own advertising expenses. The net amounts reflected in the financial statements are $255,228 and $17,226 in 2010 and 2009, respectively.The excess of the amount collected over the direct amounts spent were used to offset overhead expenses, such as personnel costs, rent, and communications among other items, related to our advertising efforts. Rent expense increased $3,726 (1.92%) from $193,615 for 2009 to $197,341 for 2010.The increase resulted from an adjustment to monthly rent as a result of landlord cost pass through. Travel and entertainment decreased $16,850 (9.98%) from $168,764 for 2009 to $151,914 for 2010.The decrease was due to less travel related to our operations department in visiting franchised locations to perform onsite evaluations.We have temporarily reduced the number of visits made each year and combine multiple locations on each trip. MIS increased $3,679 (3.32%) from $110,779 for 2009 to $114,458 for 2010.The increase was primarily as a result of the additional support of our systems as we went through our personnel restructuring. Directors’ fees incurred in 2010 were $113,945.There were no fees in 2009. Investor relations increased $16,090 (32.92%) from $48,875 for 2009 to $64,965 for 2010.The increase was a result of increased activity in our investor relations efforts.We had previously cut back significantly in those efforts and we decided that we needed to communicate more with our shareholders. Bad debt increased $53,279 (543.89%) from 9,796 in 2009 to $63,073 in 2010.As a result of the economy, certain customers of our bakery operation were behind in payments.In addition, certain of our BG Urban Caféfranchiseeswere behind in their payments. We decided to reserve for the possible bad debt of these accounts. Other general and administrative expenses increased $47,305 (14.31%) from $330,492 for 2009 to $377,797 for 2010.This increase is spread over a variety of items, none of which individually is significant. The loss from operations was $2,859,108 for the year ended December 31, 2010 as compared to $1,990,782 for the year ended December 31, 2009. The increase in loss from operations of $868,326 (43.62%) was primarily due to the increase in personnel expenses, professional fees, marketing and advertising expenses, stock options, the addition of directors’ fees and other operating expenses.In addition we wrote off $80,136 of goodwill as a result of closing one of our restaurants.Other income (expense) was an expense of ($207,655) for the year ended December 31, 2010 as compared to an expense of ($49,059) for 2009.The increase in the other expense results from increased interest expense of $94,009 in 2010 over 2009, as a result of increased borrowing under our line of credit with related parties.In addition, in 2010, we disposed of $30,189 of assets that were no longer in use.In 2009 we recorded a gain of $1,723 on the sale of assets. The net loss for the year ended December 31, 2010 was $3,066,763 compared to a net loss of $2,039,841 for the year ended December 31, 2009, an increased loss of $1,026,922 (50.34%). Liquidity and Capital Resources At December 31, 2010, we had working capital deficit of $299,234, as compared to working capital of $80,064 at December 31, 2009.Of the working capital (deficit) at December 31, 2010 and 2009, $142,000 and $661,500, respectively was deferred franchise fee revenue and does not represent a cash liability. In December 2008, two members of our Board of Directors granted us a line of credit which was to expire January 31, 2010.The line of credit was for an aggregate of $550,000 and bore interest at a rate of one percent above the prime 28 rate and was secured by certain of our assets.During the year ended December, 2009, the amount of the line was increased to $800,000. During September 2009, the line of credit was renegotiated and the outstanding principal and accrued interest, totaling $817,252, was converted to a convertible promissory note (“Convertible Note”).The Convertible Note is due January 31, 2012, bears interest at the same rate that the line of credit did, one percent above the prime rate.Interest is payable semi-annually.The holders of the Convertible Note may convert any amount of the principal and accrued interest due into our Common Stock at the rate of $0.13 per share.In addition, for every two dollars converted into Common Stock, we will issue to the holder of the Convertible Note a warrant to purchase one share of Common Stock.The exercise price of the warrant will be equal to 120% of the price per share of the Common Stock calculated using the average of the volume weighted average prices per share for the 10 trading days prior to the election to convert. The conversion feature in the Convertible Note is considered to be a beneficial conversion feature.We have accounted for the beneficial conversion feature in accordance with ASC Topic 470, Liabilities.We accounted for a portion of the proceeds, $157,164, from the Convertible Note which related to the intrinsic value of the beneficial conversion feature by allocating that amount to additional paid in capital.The following summarizes the carrying amount of the Convertible Promissory Note: Face value of the note to be repaid if not converted $ $ Amount allocated to additional paid in capital ) ) Note payable to related parties $ $ In accordance with ASC Topic 835, Interest, the amount allocated to the beneficial conversion will be amortized as interest expense over the life of the note in such a way as to result in a constant rate of interest.The amount of amortization for the years ended December 31, 2010 and 2009, respectively, were $48,910 and $16,839. The annual interest rate giving effect to the amortization of the beneficial conversion is 9.188% per annum.When combined with the stated interest rate of one percent above the prime rate, the effective rate is 10.188% over the prime rate.At December 31, 2010, the interest rate on the borrowings was 12.438%. During the year ended December 31, 2010, we entered into an agreement with two members of our Board of Directors whereby they will loan the Company up to $2,000,000 as a revolving line of credit.The line of credit is evidenced by a Convertible Promissory Note and Secured Loan Agreement (the “Note”).The Note bears interest at the rate of 10% per annum and matures on May 1, 2013.At the lenders' option the Note is convertible into our common stock at $0.105 per share, the value of the common stock on the date the Note was executed.In addition for every two shares of common stock issued on conversion we will issue to the lenders a warrant to purchase one share of common stock at a price equal to 120% of the average volume weighted average price per share for the 10 days prior to the conversion.The Note is also secured by the assets of the Company.Interest expense recognized on the note was $53,125 for the year ended December 31, 2010.As of December 31, 2010, we have drawn down $1,500,000 of the loan and have $500,000 available. At the same time as the above, the holders of the Convertible Note described above have agreed to extend the due date of their Convertible Note to coincide with the Note.As consideration for the extension of the due date, the holders will receive a security interest in the assets of the Company on a pro rata basis with the lenders above.One of the holders of the Convertible Note is also a lender of the Note. During the year ended December 31, 2010, we used cash in operating activities of $1,925,421 as compared to cash used in operations of $1,599,383 for the year ended December 31, 2009.Cash in the amount of $74,392 was used for the purchase of assets for the year ended December 31, 2010 as compared to cash of $3,401 provided from the sale of assets netted against purchases for the year ended December 31, 2009. We receive payments from franchisees when they sign a franchise agreement. We do not include those payments in revenue until such time as the franchisee opens the restaurant. The amount recorded as deferred revenue at December 31, 2010 was $142,000, a decrease of $519,500 compared to December 31, 2009. Although not recorded as revenue, any payments received will provide working capital. 29 At December 31, 2010, we had contractual obligations for operating leases of approximately $1,920,278, of which $399,597 is due by December 31, 2011. The aggregate minimum requirements under non-cancelable leases as of December 31, 2010 are as follows: 2011 $ 2012 2013 2014 2015 Later years $ During the year ended December 31, 2010, we issued 4,500,000 shares of Common Stock to employees of the Company.The stock was valued at the trading price on the date of issuance.The Company recorded $345,000 as compensation expense related to these shares, the trading value at the date of issuance. Summary – December 31, 2010 The difficult economic conditions of 2009 and 2010 resulted in us not selling as many new franchises as we initially projected.The extent of the recession was not clear until the third or fourth quarter of 2008.We reacted to the downturn as soon as it became apparent that it would not correct itself in the short term.Our need to raise additional equity or debt financing and our ability to generate cash flow from operations will depend on the length of time the U.S. economy is in a recession, the availability of financing for existing and potential franchisees to open new restaurants, our future performance and our ability to successfully implement our stated business and growth strategies.Many of these factors are beyond our control. If our working capital is insufficient to fund the implementation of our business plan we will be required to seek additional financing sooner than currently anticipated in order to proceed with our business goals.In the event that we need additional capital and are unable to obtain it, we could be left without sufficient liquidity.The nature of our business is that a portion of our revenue is a continuing stream from franchisees.We will continually monitor our expenses and reduce those expenses as best we can to match the revenue flow.In the past we have issued common stock to our consultants and professional services providers in lieu of cash payments for these services. We may continue this practice to conserve our cash to pay for operations, product development and inventory. Off-Balance Sheet Arrangements At December 31, 2010, we had no obligations that would qualify to be disclosed as off-balance sheet arrangements. Item 7A.Quantitative and Qualitative Disclosures About Market Risk Not required 30 Item 8.Financial Statements and Supplementary Data Index to Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm 32 Consolidated Balance Sheets as of December 31, 2010and 2009 33 Consolidated Statements of Operations and Comprehensive Loss for the Years Ended December 31, 2010 and 2009 34 Consolidated Statements of Stockholders' Equity for the Years Ended December 31, 2010 and 2009 35 Consolidated Statements of Cash Flows for the Years Ended December 31, 2010 and 2009 36 -37 Notes to Consolidated Financial Statements 38 - 55 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Audit Committee, Board of Directors and Stockholders Spicy Pickle Franchising, Inc. Denver, Colorado We have audited the accompanying consolidated balance sheets of Spicy Pickle Franchising, Inc. (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity, and cash flows for each of the years then ended. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Spicy Pickle Franchising, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Eide Bailly LLP Minneapolis, Minnesota March 17, 2011 32 Spicy Pickle Franchising, Inc. Consolidated Balance Sheets December 31, 2010 and 2009 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Other receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Other assets: Deposits and other assets Goodwill Other intangibles, net of amortization Total other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses and compensation Accrued dividends Deferred franchise revenue Total current liabilities Notes payable to related parties Long-term debt, net of current portion Deferred rent expense Total long-term liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $.001 par value, 20,000,000 shares authorized, none issued or outstanding - - Common stock, $.001 par value, 200,000,000 shares authorized, 85,494,274 and 80,994,274 shares issued and outstanding in 2010 and 2009, respectively Additional paid in capital Fair value of common stock warrants Accumulated (deficit) ) ) Accumulated comprehensive income (loss) ) ) Total Spicy Pickle Franchising, Inc. stockholders’ equity Non controlling interest Total equity Total liabilities and stockholders’ equity $ $ See the accompanying notes to the consolidated financial statements 33 Spicy Pickle Franchising, Inc. Consolidated Statements of Operations and Comprehensive Loss For The Years Ended December 31, 2010 and 2009 Revenue: Restaurant and bakery sales $ $ Franchise fees and royalties Total revenues Operating costs and expenses: Restaurant and bakery: Cost of sales Labor Occupancy Depreciation Other operating costs Total restaurant and bakery operating costs Franchise and general: General and administrative Depreciation and amortization Loss on impairment of goodwill - Total franchise and general Total operating costs and expenses (Loss) from operations ) ) Other income (expense): (Loss) gain on disposal of assets ) Net interest income (expense) ) ) Other income (expense) Total other income (expense): ) ) Net (loss) ) ) Dividend on preferred stock - ) Effect of preferred stock redemption and induced conversion - ) Net (loss) attributable to common shareholders ) ) Other comprehensive (loss): Foreign currency exchange gain (loss) ) Comprehensive (loss) $ ) $ ) Per share information - basic and fully diluted: Weighted average shares outstanding Net (loss) per share attributable to common shareholders $ ) $ ) See the accompanying notes to the consolidated financial statements 34 Spicy Pickle Franchising, Inc. Consolidated Statement of Stockholders’ Equity For The Years Ended December 31, 2010 and 2009 Preferred Stock Common Stock Additional Paid in Common Stock Accumulated Accumulated Comprehensive Non-controlling Interest In Consolidated Shares Amount Shares Amount Capital Warrants (Deficit) (Loss) Subsidiary Total Balances at January 1, 2009 $ ) $ ) $ $ Redemption and conversions of preferred stock ) ) ) - - - ) Common shares issued for cash and value of warrants issued in transaction - Common shares issued for services - Common shares issued in settlement of accounts payable - - 54 - Dividends on preferred stock - ) - - ) Issuance of common stock in lieu of cash dividend - Beneficial conversion feature on convertible debt - Fair value of stock options granted - Foreign currency translation adjustment - Net (loss) for the year - ) - - ) Balances at December 31, 2009 - - ) ) Common shares issued for services - Fair value of stock options granted - Foreign currency translation adjustment - ) - ) Net (loss) for the year - ) - - ) Balance December 31, 2010 - $
